DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 are allowable.
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1
The prior art does not disclose or suggest the claimed “an optical particle counter is attached to the atmosphere analysis chamber” in combination with the remaining claimed elements as set forth in claim 1.
With regards to claims 2-14 are allowable based upon their dependency thereof claim 1.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Muto et al. PG. Pub. No.: US 2017/0323764 A1 discloses a cooling mechanism for cooling an ion source emitter tip are prevented from being transmitted to the emitter tip as much as possible, while the cooling capability of the cooling mechanism is improved widely. The ion beam device (10) is equipped with: an ion source housing (22) provided with an emitter tip (45) and defining an ion source chamber (27) supplied with an ionization gas or gas molecules; a gas pot (51) provided in the ion source chamber (27) so as to be thermally connected to the emitter tip (45) and accommodated so as to , however is silent on an optical particle counter is attached to the atmosphere analysis chamber.
Yu et al. PG. Pub. No.: US 2017/0168121 A1 discloses a cryocooler superconducting quantum interference (SQUID) system includes a cryocooler including a cold head, a cold head chamber in which the cold head is disposed, a sensor chamber including a SQUID sensor cooled to a low temperature by the cryocooler; and a connection block connecting the cold head and a thermal anchor disposed in the sensor chamber to each other to cool the SQUID sensor in the sensor chamber, however is silent on an optical particle counter is attached to the atmosphere analysis chamber.
Taked et al. PG. Pub. No.: US 2017/0069476 A1 discloses the desire to measure the composition and concentration of the microparticles included in a gaseous body sample serving as the measurement target, there is a problem that measurement cannot be performed accurately due to the effect of substances other than the gaseous body sample adsorbing to a trapping body of the analyzing apparatus that traps the microparticles, for example. Therefore, provided is a microparticle composition analyzing apparatus that analyzes composition of microparticles contained in a gaseous body sample, comprising a gas analyzer and a control section that sequentially introduces into the gas analyzer a comparative gas and a sample gas caused by the , however is silent on an optical particle counter is attached to the atmosphere analysis chamber.
Strickland et al. PG. Pub. No.: US 2015/0300719 A1 discloses a cryogenic system includes a housing of a cryogenic chamber, a cold source in the cryogenic chamber, and a gas circulation loop for circulating cryogenic gas between the cold source and material to be cooled in the cryogenic chamber. The circulation loop includes a gas pump, and a counter-flow heat exchanger connecting the gas pump to the cold source for cooling an in-flow of the cryogenic gas from the gas pump to the cold source with an out-flow of the cryogenic gas from the material to be cooled to the gas pump. In a preferred construction, the heat exchanger includes an outer tube and an inner tube nested within the outer tube, and a pair of three-port connector fittings attached to respective ends of the tubes, however is silent on an optical particle counter is attached to the atmosphere analysis chamber.
Garside et al. PG. Pub. No.: US 2014/0245757 A1 discloses an apparatus for controlling a cryogenic cooling system is described. A supply gas line (3A) and a return gas line (3B) are provided which are coupled to a compressor (1) and to a mechanical refrigerator (2) via a coupling element (4). The coupling element is in gaseous communication with the supply (2A) and return gas lines and supplies gas to the mechanical refrigerator (2). The pressure of the supplied gas is modulated by the coupling element in a cyclical manner. A pressure sensing apparatus (6) monitors the pressure in at least one of the supply and return gas lines. A control system (5) is used to modulate the frequency of the cyclical gas pressure supplied by the coupling element in accordance with the pressure monitored by the pressure sensing apparatus. An , however is silent on an optical particle counter is attached to the atmosphere analysis chamber.
Wang PG. Pub. No.: US 2014/0202174 A1 discloses closed-cycle refrigerator provides cooling to extremely low temperatures, particularly in the range of 0.5 K to 2.0 K. A 4 K pulse-tube cryocooler cold head or G-M cryocooler cold head liquefies helium in a first cooling chamber at a pressure at approximately 1 atmosphere. Liquid helium flows from the first cooling chamber, through a Joule-Thomson valve, and into a second cooling chamber under a pressure differential created by a pump. Helium vapor extracted from the second cooling chamber by the pump is routed back to the first cooling chamber to be re-condensed. This closed-cycle design provides continuous cooling below 2 K. Cryocooler cold head cold sections have no physical contact with subsequent cooling elements, such as the first and second cooling chambers to reduce vibration transfer. In some embodiments the cryocooler cold head is connected to a vacuum chamber via a vibration damping coupler to further reduce vibration transfer, however is silent on an optical particle counter is attached to the atmosphere analysis chamber.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C GRAY/Primary Examiner, Art Unit 2852